On Appellant’s Motion for Rehearing.
CHRISTIAN, Judge.
In his motion for rehearing appellant contends that the testimony of the officers touching the result of the search should not have been received in the absence of a showing by -the state that House Bill No. 432, c. 32, p. 43, enacted by the 45th Legislature at the Regular Session, Vernon’s Ann.P.C. art. 666 — 50, had become effective at the time the search warrant was issued. Said bill was approved by the Governor at 11:35 a. m., March 6, 1937, and filed in the office of the Secretary of State at 12 noon on the same date. The magistrate testified that the complaint was filed and the search warrant issued after 1 p. m.,. March 6, 1937. The search was made under the. warrant about 3 p. m. on the same date. Manifestly, the law had become effective prior to the time the search warrant was issued. It follows that appellant’s objection to the testimony of the officers was not well taken.
We have re-examined the record in the light of appellant’s motion for rehearing añd are constrained to hold that reversible error is not presented.
The motion for rehearing is overruled.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges' of the Court of Criminal Appeals and approved by the court.